DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 1, 2021, has been entered.
 	Claims 1-39 and 42 are canceled.  Claims 54-60 are new.
	Claims 40, 41, and 43-60 are pending.  Claim 49 is withdrawn.
	Claims 40, 41, 43-48, and 50-60 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 58 and 59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claims 58 and 59 require that the NRRL B-50136 strain is administered in the form of an extruded pellet, while parent claim 40 requires administering viable spores and/or cells.  However, the specification as filed does not provided any support that an extruded composition comprises the spores and/or cells in viable form.   The specification mentions the bacterial strain being viable in only two instances.  The first reference in the specification of the bacterial strain being viable is at page 8, lines 4-6, but it is only with respect to the bacterial strain being viable once formulated with a carrier.  The second reference is in under the table on page 33, indicating that the strains of a feed/meal formulation (see page 32, last paragraph) may consist of dormant bacteria spores and/or viable bacteria.  There is no teaching at that section that the bacteria are in an extruded composition/pellet.
Because the specification as filed fails to provide clear support for the new claim language, a new matter rejection is clearly proper.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 40, 41, 43-48, 50, 53-56, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanami (US 4,919,936. Previously cited).
Iwanami discloses that when Bacillus subtilis C-3102 strain is incorporated and contained in animal feeds which are given to animals including fish, it can accelerate the gain of weight in animals and at the same time, can improve feed efficiency (column 1, lines 7-11 and 53-57).  When the feed containing the B. subtilis C-3102 strain is given to animals, a great weight-increasing effect can be obtained and feed conversion can also be greatly improved (column 2, lines 65-68).  This reads on the limitation of instant claim 43 that administering cells of the Bacillus subtilis strain ‘improves the health of the aquatic animal by increasing the weight of the B. subtilis C-3102 strain, was added (column 5, line 65 through column 6, line 4).  The results of the example showed that “…by feeding the formula feed added with the probiotic of the present invention, an outstanding body weight-increasing effect can be noted” (column 6, lines 28-30).  Example 5 of Iwanami speaks to the aquatic animal limitations of instant claims 41 and 54.
In sum, Iwanami is comparable to the claimed invention in that Iwanami discloses a method comprising administering viable cells of a Bacillus subtilis (B. subtilis C-3102 strain) to an aquatic animal (fish).
Iwanami differs from the claimed invention in that Iwanami does not expressly disclose that the B. subtilis strain is B. subtilis NRRL B-50136.  However, since the C-3102 strain of Iwanami and the claimed NRRL B-50136 are of the same species and both increase the weight of the aquatic animal, then it appears that the C-3102 strain of Iwanami reads on the claimed B. subtilis NRRL B-50136, absent a showing of evidence to the contrary.  Therefore, instant claims 40, 41, 43, 50 (since the strain is fed to the fish), 54, and 60 (embodiment (a)) are rendered obvious.
Regarding instant claims 44-48 and the other embodiments of instant claim 60, Iwanami does not expressly disclose that administering their B. subtilis strain improves the health of the aquatic animal (fish) by reducing inflammation in the gut of the aquatic animal (as recited in instant claim 44), improves the health of the aquatic animal by increasing the surface area of the intestinal villi of the aquatic animal (as recited in instant claim 45), improves the health of the aquatic animal by increasing length of the intestinal villi of the aquatic animal (as recited in instant claim 46), maintains healthy gut microflora in the aquatic animal (as recited in instant Bacillus strain would be in the range from 1x102 to 1x1012 CFU/g of the composition (page 6, last paragraph; page 7, lines 1-3).  Iwanami discloses that the B. subtilis C-3102 is incorporated in an amount of 10 to 1012 cells, preferably 104 to 108 cells, per 1 g of a feed (column 2, lines 61-64).  These ranges overlap with the effective dosage range disclosed in the instant specification.  Additionally, in Example 5 drawn to the embodiment of the Iwanami invention which is directed to feeding their invention to an aquatic animal (fish, specifically trout) for a body weight-increasing effect, the feed comprised of 1x106 cells/g (column 6, lines 3-4).  This dosage falls within the effective dosage range disclosed in the instant specification.  As the B. subtilis C-3102 strain of Iwanami is found to read on the claimed B. subtilis NRRL B-50136 strain and the amount administered by Iwanami reads on the effective dosage taught in the specification, the effects as recited in instant claim 44-48 and the other embodiments of instant claim 60 would naturally flow from administering the B. subtilis C-3102 strain for increasing the weight of the fish.  Therefore, instant claims 44-48 and 60 are rendered obvious.
Regarding instant claim 53, Example 5 of Iwanami discloses feeding rainbow trout fry a feed to which the B. subtilis C-3102 strain was added in which the feeding period was 45 days (column 5, lines 65-68; column 6, lines 3-22).  As the feeding period was 45 days, then the step of administering the B. subtilis C-3102 strain was repeated at least once.  Therefore, instant claim 53 is rendered obvious.
Regarding instant claims 55 and 56, since Iwanami teaches administering their B. subtilis strain to fishes (column 1, lines 7-11), then it would have been obvious to the person of ordinary 
A holding of obviousness is clearly required. 

Claims 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanami as applied to claims 40, 41, 43-48, 50, 53-56, and 60 above, and further in view of Mock (US 5,840,312. Previously cited) and Villamar (US 2004/0009160. Previously cited).
	As discussed above, Iwanami renders obvious claims 40, 41, 43-48, 50, 53-56, and 60.  Iwanami differs from claim 51 in that Iwanami does not expressly disclose that the B. subtilis strain is administered to the aquatic animal (fish) in a spore form.  Iwanami further differs from claim 52 in that Iwanami does not expressly disclose that the spore form of the strain germinates in the gut of the aquatic animal (fish).  
Mock discusses non-toxicogenic and immunogenic recombinant strains of Bacillus anthracis, and immunogenic composition containing them (column 1, lines 8-10).  Mock points out that “Advantageously, the recombinant strains of B. anthracis can be stored and used in the form of spores.  In fact, the spores represent a useful mode of storage since they are characterized by transient latency.  Once administered to the human or animal host, these spores germinate to give rise to the recombinant bacterium” (column 6, lines 7-11).
Villamar discloses a composition of a bioactive food complex for aquatic animals (page 3, paragraph [0030]).  The aquatic animals include fish (abstract).  The bioactive food complex incorporates spores and dried vegetative cells of probionts such as Bacillus species selected for antimicrobial chemical and enzymatic production specific for Gram negative pathogens such as Vibrio (page 5, paragraph [0047]).  An example of the probiotic bacteria is Bacillus subtilis Bacillus spores for germination, providing manufacturing temperature is maintained preferably below 100°C (page 5, paragraph [0050]).  The bioactive food complex is added directly to the containment vessel of the aquatic species where it is eaten (page 7, paragraph [0066]).  Upon mastication and ingestion of the bioactive food complex, the spores of the probiotic species will become hydrated and germinate to the active state (page 7, paragraph [0066]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have provided the B. subtilis C-3102 strain in a spore form in the feed when performing the method of Iwanami.  One of ordinary skill in the art would have been motivated to do this because it has the advantage of allowing for the storage of the B. subtilis C-3102 strain (as suggested by Mock, discussing the spore form of a Bacillus) and since Villamar teaches that a probiotic B. subtilis can be provided as spores in a food that is administered to aquatic animals (e.g. fish).  There would have been a reasonable expectation of increasing the weight in fish when administered a feed containing the B. subtilis C-3102 in viable spore form since both Mock and Villamar indicate that spores of a Bacillus that is administered to an animal will germinate to an active state (reading on viable spores).  Therefore, instant claim 51 is rendered obvious.
Regarding instant claim 52, given that the spores of B. subtilis C-3102 are fed to the fish when practicing the method rendered obvious by Iwanami in view of Mock and Villamar, there would have been a reasonable expectation that the spores germinate to the active state in the gut of the fish (as it the site of the body of the fish where the spores are provided at when masticated and ingested).  Therefore, instant claim 52 is rendered obvious.
.

Claims 40, 41, 43-48, 50-57, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 2010/0092428. Listed on IDS filed 9/22/15).
Schmidt discloses a method for enhancing the health of non-insect and non-human animals or for improving the general physical condition of such animals by feeding to such animals, in feed or drinking water, a composition comprising Bacillus subtilis QST 713 (page 1, paragraph [0004]).  The animals may be aquatic animals (page 1, paragraph [0009]), including shrimp and fish such as trout (page 5, paragraph [0052]), thereby meeting the aquatic animal limitations of instant claims 41, 54, and 57.  Additionally, the method of Schmidt may be used to increase weight gain of an animal and to maintain healthy gut microflora (page 1, paragraph [0006]), thereby meeting limitations of instant claim 43, 47, and 60 (embodiments (a) and (e)).  Additionally, the composition of Schmidt may be administered or fed to an animal in an amount effective to decrease the growth of pathogenic bacteria in the animal gut, thereby meeting a limitation of instant claim 48 and 60 (embodiment (f)).
In sum, Schmidt is comparable to the claimed invention in that Schmidt discloses a method comprising administering viable cells of a Bacillus subtilis (B. subtilis QST 713 strain) to an aquatic animal.
Schmidt differs from the claimed invention in that Schmidt does not expressly disclose that the Bacillus subtilis strain is B. subtilis NRRL B-50136.  However, since the QST 713 strain of Schmidt and the claimed NRRL B-50136 are of the same species and both improve the well-being, general condition or health of an aquatic animal, increase the weight of the aquatic animal, maintain healthy gut microflora in the aquatic animal, and control pathogenic microorganisms in B. subtilis NRRL B-50136, absent a showing of evidence to the contrary.  Therefore, instant claims 40, 41, 43, 47, 48, 50 (since the strain is fed to the aquatic animal), 54, 57, and 60 (embodiments (a), (e), (f)) are rendered obvious.
Regarding instant claims 44-46 and the other embodiments of instant claim 60, Schmidt does not expressly disclose that administering their B. subtilis strain improves the health of the aquatic animal by reducing inflammation in the gut of the aquatic animal (as recited in instant claim 44 and embodiment (b) of instant claim 60), improves the health of the aquatic animal by increasing the surface area of the intestinal villi of the aquatic animal (as recited in instant claim 45 and embodiment (c) of instant claim 60), or improves the health of the aquatic animal by increasing length of the intestinal villi of the aquatic animal (as recited in instant claim 46 and embodiment (d) of instant claim 60).  In discussing the term “effective amount,” the instant specification indicates that an effective dosage of the claimed Bacillus strain would be in the range from 1x102 to 1x1012 CFU/g of the composition (page 6, last paragraph; page 7, lines 1-3).  Schmidt discloses that the composition comprising B. subtilis QST 713 is administered to an animal at a rate of about 1x103, about 1x104, about 1x105, about 1x106, about 1x107, about 1x108, about 1x109, about 1x1010, or about 1x1011 CFU/g feed or ml drinking water (page 1, paragraph [0007]).  These amounts overlap with the effective dosage range disclosed in the instant specification.  Additionally, Schmidt teaches in Example 9 feeding rainbow trout a composition comprising 1x106 CFU B. subtilis QST 713 per gram of feed for a body weight-increasing effect (page 9, paragraph [0080]).  This amount falls within the effective dosage range disclosed in the instant specification.  As the B. subtilis QST 713 strain of Schmidt is found to read on the claimed B. subtilis NRRL B-50136 strain and the amounts administered by Schmidt B. subtilis QST 713 strain for enhancing the health of the fish.  Therefore, instant claims 44-46 and 60 are rendered obvious.
Regarding instant claim 51, Schmidt teaches that the B. subtilis QST 713 cells may be present in the composition as spores which are dormant (page 2, paragraph [0028]).  Furthermore, Schmidt teaches viable spores of the QST 713 cells at low pHs (paragraph [0026]), as well as an example in which the QST 713 spores were shown to be viable in different concentrations of salt water (Example 8 at paragraphs [0073]-[0079]).  Therefore, Schmidt teaches that their composition that is administered comprises viable spores of the QST 713 strain.  Therefore, instant claim 51 is rendered obvious.
Regarding instant claim 52, given that the spores of B. subtilis QST 713 are fed to the animal when practicing the method of Schmidt, there would have been a reasonable expectation that the spores germinate to the active state in the gut of the aquatic animal, e.g. fish (as it the site of the body of the fish where the spores are provided at when masticated and ingested).  Therefore, instant claim 52 is rendered obvious.
Regarding instant claim 53, Schmidt teaches that their compositions are administered to animals in feed over multiple days throughout the animal’s life or during particular stages or portions of the animal’s life (page 1, paragraph [0005]).  Therefore, instant claim 53 is rendered obvious.
Regarding instant claims 55 and 56, since Schmidt teaches administering their B. subtilis strain to aquatic animals (paragraph [0009]) which include salmon and trout (paragraph [0052]), then it would have been obvious to the person of ordinary skill in the art to administer the strain 
A holding of obviousness is clearly required. 

Response to Arguments
Applicant’s arguments, filed December 1, 2021, with respect to the rejection under 35 U.S.C. 112(b) of claims 40, 41, 43-48, and 50-53, the rejection under 35 U.S.C. 103 of claims 40, 41, 43-48, 50, and 53 as being unpatentable over Iwanami in view of Mercenier, the rejection under 35 U.S.C. 103 of claims 40, 41, 43-48, and 50-53 as being unpatentable over Iwanami in view of Mock, Villamar, and Gloor, and the rejection under 35 U.S.C. 103 of claims 40, 41, 43-48, 50, and 53 as being unpatentable over Schmidt in view of Mercenier, have been fully considered and are persuasive.  In particular, the amendment of claim 40 has overcome the rejection under 35 U.S.C. 112(b).  Also, the amendment of claim 40 has overcome the previous grounds of rejection under 35 U.S.C. 103 since the amendment deleted limitations for which the secondary references (in particular, Mercenier and Gloor) were applied to render obvious.  Therefore, the rejections have been withdrawn.  
However, upon further consideration, new grounds of rejection are made in view of the previously cited references, as necessitated by the amendment.  Applicant argues that the Office fails to cite any statute, regulation and/or case law under which it might properly make the finding that the B. subtilis strains are the claimed NRRL B-50136 strain.  The reasoning is according to MPEP 2112.01(I), which states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation of obviousness has 
Regarding Mercenier, Applicant indicates that their processes for preparing extruded microorganisms render the microorganisms non-viable.  The Examiner notes that this is taught at pages 4 and 5 and claim 1 of Mercenier.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651